Case: 20-40123      Document: 00515680848         Page: 1    Date Filed: 12/21/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-40123                        December 21, 2020
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   John Purser,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:18-CR-232-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          John Purser appeals his convictions of possession of a firearm
   following conviction of a felony and assaulting, resisting, or impeding certain
   officers or employees. He argues that the district court erred in denying his
   motion to suppress evidence obtained from his residence on the ground that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40123      Document: 00515680848          Page: 2   Date Filed: 12/21/2020




                                    No. 20-40123


   the good faith exception to the exclusionary rule barred suppression. Finding
   no reversible error of law or fact, we AFFIRM.
           In September 2018, Officer Gerald Schlosser received reports of two
   men fighting in a parking lot. When Schlosser arrived on the scene, one of
   the two men, John Purser, fled, and a chase ensued. Purser reached his home
   and pointed a firearm out of a window, threatening to shoot Schlosser. Other
   officers arrived at the scene, but Purser could not be persuaded to budge from
   his perch.
           The officers obtained an arrest warrant for Purser and a search
   warrant for his home. Investigator Candice Herron drafted a probable cause
   affidavit. The affidavit listed Purser’s address as “275 Eastham Lane,
   Princeton, Collin County, Texas 75407,” which Herron ascertained from the
   police reports documenting the assault. She attached two pictures from
   Google Maps depicting the residence, and she described the structure as “tan
   with brown trim,” marked by a “utility pole to the south with the numbers
   275.”
           Once the warrant was issued, the officers returned to the area where
   the fight occurred. Purser, out on the streets, spotted them and fled towards
   his home. There, he once again tried to barricade himself. After a violent
   tussle, the officers eventually subdued and arrested Purser.
           When Herron arrived to conduct a search of the home, she observed
   the house was blue, not brown. Nonetheless, she believed the home was the
   address listed in the affidavit, because the structure was marked by “275”
   and was the very residence where Purser had fled.
           During trial, Purser moved to suppress any evidence stemming from
   the search of his residence, arguing that the search warrant incorrectly listed
   his address. The district court held a hearing at which the parties presented
   witness testimony, documentary evidence, and argument of counsel. The




                                         2
Case: 20-40123      Document: 00515680848          Page: 3   Date Filed: 12/21/2020




                                    No. 20-40123


   court entered a written order denying the motion on the ground that the good
   faith exception to the exclusionary rule barred suppression.
          A jury convicted Purser of possession of a firearm following conviction
   of a felony (18 U.S.C. § 922(g)(1)) and assaulting, resisting, or impeding
   certain officers or employees (18 U.S.C. § 111). The district court sentenced
   him to a total term of imprisonment of 87 months on both counts to run
   concurrently. Purser timely appealed.
          This court reviews de novo the denial of a suppression motion and
   examines the underlying factual findings for clear error. United States v.
   Robinson, 741 F.3d 588, 594 (5th Cir. 2014). We engage in a two-step inquiry
   when reviewing a district court’s denial of a defendant’s motion to suppress
   involving a search warrant. United States v. Allen, 625 F.3d 830, 835 (5th Cir.
   2010). We first decide whether the good-faith exception to the exclusionary
   rule applies; if it does not, we review whether the issuing judge had a
   substantial basis for determining that probable cause existed. Id.
          The exclusionary rule is a judicially-created remedy “designed to
   safeguard Fourth Amendment rights generally through its deterrent effect.”
   United States v. Leon, 468 U.S. 897, 906, 104 S. Ct. 3405, 3412 (1984)
   (quoting United States v. Calandra, 414 U.S. 338, 348, 94 S. Ct. 613, 620
   (1974)). The rule forbids the admission of evidence resulting from an
   unconstitutional search. Id. at 918. Under the good faith exception, however,
   “if the officers obtained the evidence ‘in objectively reasonable good-faith
   reliance upon a search warrant,’ the evidence is admissible ‘even though the
   affidavit on which the warrant was based was insufficient to establish
   probable cause.’” United States v. Pope, 467 F.3d 912, 916 (5th Cir. 2006)
   (quoting United States v. Satterwhite, 980 F.2d 317, 320 (5th Cir. 1992)).
          The Supreme Court has identified several limitations to the good faith
   exception, and Purser argues two of them apply here. First, he contends that




                                         3
Case: 20-40123      Document: 00515680848          Page: 4     Date Filed: 12/21/2020




                                    No. 20-40123


   the magistrate issuing the warrant was misled by the affidavit’s information,
   which Herron knew or reasonably should have known was false. Leon,
   468 U.S. at 923. Second, he asserts the warrant was so facially deficient in
   failing to particularize the place to be searched that Herron could not have
   reasonably presumed it to be valid. Id.
          Both arguments fail. Officer Herron inserted the incorrect Google
   Map Street View photos of Purser’s residence. But as the district court
   correctly observed, Herron did not realize the photos were outdated, and her
   affidavit otherwise provided sufficient, correct information for the judge to
   make a finding of probable cause. The circumstances make clear that
   Herron’s mistake was an honest one—a far cry from “reckless disregard for
   the truth.” Id. What’s more, Herron’s mistake was not really a mistake at
   all, for any alleged error was cured when Purser led the officers to his correct
   address and they searched his actual residence.           Thus, the good-faith
   exception applies.
          AFFIRMED.




                                          4